DETAILED ACTION
1. 	Claims 13-16 and 18-36  are pending in this application 

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions.

Response to amendment
3.	Applicant’s response to the last Office Action filed on 03/07/2022 has been entered and made of record.

4.	Claims 13-16,18-30 and 32-34 have been amended.
5.  	Claim 17 has been cancelled 
6. 	New claims 35 and 36  have been added. 

Response to Argument
7.	The Applicant argument filed on 09/05/2022  are fully considered. For Examiner response see discussion below.

a.	 The Applicant has amended   part of claim 13 substantially  as shown below “automatically identify one or more variables. And substantially argue  “Thacker fails to disclose or suggest: automatically identify one or more variables representing a plurality of at least one location in the memory, based on the command being a command to insert or paste or the command comprises a command to select,” 
The claim as  amended change the scope of the  claim  previously filed. 
The Applicant argument is persuasive, thus, the 35 U.S.C 102 rejection based on Thacker expressly withdrawn. However, after further search and consideration  a new prior art that teach the claim as amended  is found. 
Independent claims  24, 30 and 33   are also amended in similar manner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
    (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

8.	Claims 13-16 and 18-36 are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by Simmons; et al., (hereafter Simmons), US 7751623 B1, filed on 04-17-2004

As to claim 13, Simmons teaches A computing device (Fig. 2   a free-form document editor and related input devices), comprising: 
a memory (Fig.1 col.7 lines 45-60,  the memory that includes number of program modules that  stored on the hard disk 127, magnetic disk 129, optical disk 131, ROM 124, or RAM 125,), a display for displaying data stored in the memory (computer executable instructions stored in  in the memory  which, when executed by a computer, cause the computer to display the digital ink on  the screen of the electronic tablet ), 
a surface ( Fig.2 col. 9 lines 31-46,  A user can write with the handheld device on the screen of the electronic tablet in a similar manner to traditional pen and paper. The surface corresponds to the screen of the tablet ), and one or more processing units configured to identify a command (a document editor 136 that can operate in concert with the ink processor 138 to edit the electronic document 139. Thus, ink processor 138 executing the  document editor 136 commands  using computer- executable instruction stored in the memory ), 
automatically identify one or more variables representing a plurality of at least one location in the memory ( Figs.3 and 24,  col.11 lines 29-44, a writing guide can be presented automatically when the user begins to write on the tablet 250 with the stylus 255 with stablished bounding rectangle 2412, and display automatically  hot zone 2414  with fixed boundary around the bounding rectangle 2412 or a buffer of a specified  width. Thus, clearly the  horizontal and vertical  dimensions of the bounding rectangle  shown in Fig.25 are defined based  on  height and width variables stored in the memory, and also  the buffer of a specified  width is also  a variable stored in memory )based on the command being a command to insert or paste or the command comprises a command to select (Fig.25, col.23 lines 44-54, the writing  guide module 227 adds a hot zone 2414 around the bounding rectangle 2412, wherein the hot zone 2414 provides additional space in the drawing guide 2400 for a user to input new ink strokes), and 
to automatically determine one of the plurality of at least one location indicated on the surface (Fig.25, col.23 lines 44-54, col.11 lines 29-44, the writing guide module 227  automatically adds a hot zone 2414 around the bounding rectangle 2412,wherein the hot zone 2414 provides additional space in the drawing guide 2400 for a user to input new ink strokes), based on it being represented by the one or more variables as at least one insertion location at which to insert or paste or at least one of a starting location or ending location at which to select at least one character or graphic object( (Fig.25, col.23 lines 44-54, col.11 lines 29-44 the writing  guide module 227 adds a hot zone 2414 around the bounding rectangle 2412, wherein the hot zone 2414 provides additional space in the drawing guide 2400 for a user to input new ink strokes.  As shown in Fig. 24    inside the  rectangular hot zone region 2414  hand written graphic figure  or digital inks can be inserted)

As to claim 14, Simmons teaches the display and the surface are of a touch screen (Fig.2 col. 9 lines 31-46,   the free-form document editor and related input devices includes electronic tablet 250 with the stylus 255, where the user can write on the screen of the tablet using the stylus 255).

As to claim 15, Simmons teaches the indication on the surface further indicates the command to insert or paste or the command to select (Fig.25, col.23 lines 44-54, col.11 lines 29-44  as discussed above the writing  guide module 227 adds a hot zone 2414 around the bounding rectangle 2412, wherein the hot zone 2414 provides additional space in the drawing guide 2400 for a user to input new ink strokes.  As shown in Fig. 24    inside the  rectangular hot zone region 2414  hand written graphic figure  or digital inks can be inserted).

As to claim 16, Simmons teaches the indication on the surface proximate the at least one insertion location or the at least one of the starting location or ending location on the display (Fig.25, col.23 lines 44-54, col.11 lines 29-44  as discuss above   the hot zone 2414  automatically provides additional space in the drawing guide 2400 for a user to input new ink strokes. As shown in Fig.24, the hot zone 2414 can comprise a fixed boundary around the bounding rectangle 2412, i.e. the starting and ending locations of the strokes  are limited by the boundary of the bounding box).

As to claim 18, Simmons teaches  the command comprises  the command to select, further comprises a command to delete, remove, replace, move, copy, cut or change an attribute of the at least one character (col.26 lines 5-10, commands applicable to the insertion point 3005 are also applicable to the corresponding active writing guide 2808 in the pen mode. For example, commands such as bold, underline, bullet, numbering, and others are executable on the active writing guide 2808. The process of bolding replace the original font by changing from normal to bold type), and wherein the attribute of at least one character comprises at least one of font type, font size, font style,  font color, of bold, italic (Fig.6. col.15 lines 9-20,  In step 650, the writing guide module 227 adjusts the dimensions of the writing guide to correspond to a font point size. For example, the dimensions of the writing guide can be adjusted to the nearest one-half point size. Accordingly, the dimension h (FIG. 7A), or the dimension H (FIG. 7B), can be adjusted to correspond to the nearest point size of the font), one of underline, double underline and dotted underline, one of strikethrough double strikethrough (as discuss above commands such as bold, underline process), or one of capitalized, small caps, and all caps, or the command comprises the command to, select  further comprises a command to delete, remove, copy, cut, change an attribute of or move, the at least one graphic object ( col.20 lines 10-25, For example, selecting a highlight icon can cause all handwriting in the writing area 402 to become highlighted), and wherein the attribute of at least one graphic object comprises at least one of color, style or line thickness (Col.10 lines 20-25, For example, a parsing module 210 can be used to identify handwriting strokes that are selected by the user for editing. Selected strokes may by highlighted or shaded to assist the user in identifying which strokes are to be edited).  

As to claim 19, Simmons teaches one or more processing units is are further configured to set one of the starting location, ending location or one of the at least one insertion location in the memory, by moving or extending selection from a current location in the memory as represented on the display to at least one of: right or left of the current location, above or below the current location , or a start location or end location within graphic objects, or one or more lines of characters, as represented on the display (col.4 lines 20-25, col.12 lines 20-30, the writing guide 400 can automatically extend to accommodate the additional space required. For example, as the user writes handwriting near the right end of the writing area 406, the writing area 406 can expand to extend over the next line. Thus, the location extend from left (starting location) to the right ending location on the screen of the tablet)

As to claim 20, Simmons teaches moving from the current location in the memory comprises moving to: a start location or end location in the memory, or the starting location, ending location or one of the at least one insertion location (col.5 lines 19-25, storing a last position of an insertion point displayed within a text mode and transitioning from the drawing guide to the text mode. The transition may be initiated in response to receiving a typed character within the drawing guide displayed. Additionally, in response to transitioning from the drawing guide to the text mode, the method may involve inserting the typed character into the last stored position of the insertion point.)

As to claim 21, Simmons teaches the at least one of the starting location and ending location comprises one of: at least one of a starting location or ending location of a range of locations of text characters or graphic objects, and  a single location of a text character or at least one graphic object ( col.26 line 65- col27 line5, at operation 3107, the writing guide 
module 227, expands the active writing guide to the current maximum width of the object outline 2807 unless the active writing guide is already expanded. The current maximum width of the object outline 2807 may be determined by the longest line of electronic ink, an initial minimum width, and/or other outline objects preventing the growth of the object outline 2807.  Clearly the range that define the maximum width has starting and ending points)

As to claim 22, Simmons teaches the display is further for displaying  an indication of the command proximate the at least one insertion location or the at least one of the starting location or ending location ( col. 18 lines 33-46, as shown, the writing guide 1300 comprises the writing area 402. Within the writing area 402, the writing guide 1300 comprises a next indent level indicator 1304.  The indent indicator 1304  designed to disappear when ink enters a first level region 1303.), and wherein in response to detecting an indication to apply the command: the one or more processing units are configured to display the command applied at the at least one insertion location or at the at least one of the starting location or ending location, in place of the displayed indication of the command (Fig.13, col.18 lines 33-46, As shown, the writing guide 1300 comprises the writing area 402. Within the writing area 402, the writing guide 1300 comprises a next indent level indicator 1304. The indicator 1304 illustrates the next indent level in an outline structure. The indent indicator 1304  designed to guide the user to inter when ink enters a first level region 1303).  
As to claim 23, Simmons teaches  a first portion of the computing device comprises the surface and the display, a second portion of the computing device, configured to carry out tasks of the computing device, is hosted at a server, in response to detecting an indication on the surface, the first portion of the computing device is configured to transmit data,  to the second portion of the computing device, and the second portion of the computing device is configured to utilize the data transmitted in by the  first portion of the computing device, to assist a user (Fig.2   a  first section of Fig.2 that includes the monitor, 270 Tabulate 250 styles  265, keyboard  260 a pointing device 265. The first portion of the computing device corresponds to the first section of Fig.2.  A second section of Fig.2 includes ink processing module 225. The second section  of the computing device corresponds to second portion of the computing device.  The digital ink inserted in the tablet 250 with stylus 255 is transmitted to  a second section of Fig .2  that  include  processing monitor module 225 through a network that connect the first and the second section of Fig.2. The digital ink inserted in the tablet 250  by a user is transmitted  the second section of Fig.1 and processed by the ink processing module 225 ).

Claim 24 is rejected the same as claim 13 except claim 24 is directed to a method claim. Thus, argument analogous to that presented above for claim 13 is applicable to claim 24.

Claim 25 is rejected the same as claim 22 except claim 25 is directed to a method claim. Thus, argument analogous to that presented above for claim 22 is applicable to claim 25
.
Claim 26 is rejected the same as claim 18 except claim 26 is directed to a method claim. Thus, argument analogous to that presented above for claim 18 is applicable to claim 26.

Claim 27 is rejected the same as claim 19 except claim 27 is directed to a method claim. Thus, argument analogous to that presented above for claim 19 is applicable to claim 27.

Claim 28 is rejected the same as claim 20 except claim 28 is directed to a method claim. Thus, argument analogous to that presented above for claim 20 is applicable to claim 28.

Claim 29 is rejected the same as claim 21 except claim 29 is directed to a method  claim. Thus, argument analogous to that presented above for claim 21 is applicable to claim 29.

Regarding claim 30, all claimed limitations are set forth and rejected as per discussion for claim 13. 

Regarding claim 31, all claimed limitations are set forth and rejected as per discussion for claim 14. 

Regarding claim 32, all claimed limitations are set forth and rejected as per discussion for claim 26. 

Claim 33 is rejected the same as claim 13 except claim 33 is directed to a method  claim. Thus, argument analogous to that presented above for claim 13 is applicable to claim 33.

Regarding claim 34, all claimed limitations are set forth and rejected as per discussion for claim 32. 
As to claim 35, Simmons teaches  the indication on the surface further indicates the command to insert or paste (Fig.25, col.23 lines 44-54, col.11 lines 29-44, the writing
 guide module 227 automatically adds a hot zone 2414 around the bounding 
rectangle 2412,wherein the hot zone 2414 provides additional space in the drawing guide 2400 for a user to insert  new ink strokes  or drawing ) 	

As to claim 36, Simmons teaches  the indication on the surface proximate the at least one insertion location on the display (Fig.25, col.23 lines 44-54, col.11 lines 29-44, the
 writing guide module 227  automatically adds a hot zone 2414 around the bounding 
rectangle 2412,wherein the hot zone 2414 provides additional space in the drawing guide 2400 for a user to input new ink strokes  next to another strokes  previously recorded )

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699